Citation Nr: 0022706	
Decision Date: 08/28/00    Archive Date: 09/01/00

DOCKET NO.  97-20 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUE

Whether the appellant has established that the individual on 
whose service his claim is predicated meets the basic 
eligibility requirements for Department of Veterans Affairs 
(VA) benefits.


REPRESENTATION

Appellant represented by:	Horacio Villarete, Agent


WITNESSES AT HEARING ON APPEAL

The appellant, his wife and a friend


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from the VA Regional Office (RO) in 
Manila, Philippines, which determined that the appellant was 
ineligible for VA benefits.  The appellant is the brother of 
an individual upon whose service the claim for VA benefits is 
made.


FINDING OF FACT

The appellant's brother is not shown to have had active 
military, naval or air service, or service as a member of the 
Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the United States Armed Forces.


CONCLUSION OF LAW

The requirements for basic eligibility for VA benefits have 
not been met.  38 U.S.C.A. §§ 101, 107 (West 1991 & Supp. 
1999); 38 C.F.R. §§ 3.1, 3.8, 3.9, 3.203 (1999).





REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant claims entitlement to VA benefits as a foster 
parent based on his brother's service during World War II.  
The appellant's brother is presumed to have died during World 
War II.  In support of this claim, the appellant has 
submitted various documents, including affidavits from 
various individuals, certifications, and documents titled 
Proof of Military Service and Manifestation.  The appellant, 
his wife and a friend also appeared in June 1999 at a hearing 
before the undersigned member of the Board at the Manila RO 
and argument was presented in his behalf.

A person seeking VA benefits must first establish by a 
preponderance of the evidence that the service member upon 
whose service such benefits are predicated has attained the 
status of a veteran.  See Laruan v. West, 11 Vet. App. 80, 85 
(1998).  Eligibility for VA benefits is based on statutory 
and regulatory provisions which define an individual's legal 
status as a veteran of active military, naval or air service.  
See 38 U.S.C.A. §§ 101(2), 101(24); 38 C.F.R. §§ 3.1, 3.6.  
VA laws and regulations allow Philippine veterans who had 
recognized United States military service to claim certain VA 
benefits, and certain claims for death benefits based on such 
service, but only if the alleged service is documented or 
verified by the Armed Forces of the United States.  See 
38 U.S.C.A. § 101; 38 C.F.R. §§ 3.9, 3.203.  Further, service 
department findings are binding on the VA for purposes of 
establishing service in the United States Armed Forces.  See 
Sarmiento v. Brown, 7 Vet. App. 80, 83 (1994); Duro v. 
Derwinski, 2 Vet. App. 530, 532 (1992).

In this case, the service department has certified that the 
appellant's brother did not have valid military service for 
purposes of eligibility for VA benefits.  In this regard, an 
April 1951 Request for Army Information pertaining to the 
appellant's brother indicates that:  "Subject individual had 
no recognized guerrilla service nor was he a member of the 
Commonwealth Army in the service of the Armed Forces of the 
United States."  The record contains prior certifications 
dated in December 1948 and December 1949 which appear to show 
that the appellant's brother had valid service, but the April 
1951 statement from the service department expressly states 
that:  "This determination dated April 6, 1951, supersedes 
all prior determination."

As the Court noted in the Duro case, it is patently clear 
from the provisions of 38 C.F.R. § 3.203 that VA has made 
service department verification a requirement for 
establishing that a VA claimant, or the individual upon whose 
service a claim is made, served in the U.S. Armed Forces, or 
in this case, in the Philippine Commonwealth Army in the 
service of the U.S. Armed Forces.  The Court concluded that, 
"It is clear, then, that service department findings are 
binding on VA for purposes of establishing service in the 
U.S. Armed Forces."  Duro v. Derwinski, 2 Vet. App. at 532.

The affidavits and various documents submitted by the 
appellant do not satisfy the requirements of 
38 C.F.R. § 3.203 as acceptable proof of service.  See 
Sorio v. Brown, 118, F.3d 743 (Fed. Cir. 1997) (although 
Philippine veterans may rely on Philippine-generated 
documents to prove veteran's status under the Immigration 
Act, such documents do not extend to qualifying service for 
VA purposes under Title 38 of the United States Code).

The appellant's representative has urged that there were many 
constraints in record keeping after World War II which might 
account for the inability of the United States service 
department to verify service in this case.  If the appellant 
believes that the certification from the service department 
is in error, however, his recourse is with the service 
department.  See Harvey v. Brown, 6 Vet. App. 416 (1994).  
Accordingly, in the absence of appropriately verified service 
of the appellant's brother for VA purposes, basic eligibility 
for benefits has not been established and the appeal must be 
denied.  


ORDER

The appeal is denied.



		
CHARLES E. HOGEBOOM
	Member, Board of Veterans' Appeals




 

